Citation Nr: 1729841	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine strain prior to March 3, 2017, and in excess of 20 percent since then.

2.  Entitlement to an increased disability evaluation for non-ossifying fibroma of the left ankle, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 2004 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 and March 2017 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

In January 2014, these matters were last before the Board, when they were remanded for further development.

In the March 2017 rating decision, the RO increased the evaluation of the lumbar strain to 20 percent, effective March 3, 2017.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the March 2017 rating decision, the RO also granted service connection for right lower extremity radiculopathy with an evaluation of 10 percent.  The Veteran did not appeal that determination, and the Board will not address the issue herein.  The filing of a NOD is mandatory to confer jurisdiction upon the Board. See 38 C.F.R. §§ 20.200, 20.201 (2016); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).



FINDINGS OF FACT

1.  Prior to March 3, 2017, the Veteran's service-connected disability of the lumbar spine did not manifest by incapacitating episodes, forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour, or ankylosis.

2.  From March 3, 2017, the Veteran's service-connected disability of the lumbar spine manifested by flexion of the thoracolumbar spine to no less than 45 degrees, but not ankylosis or incapacitating episodes.

3.  Prior to March 3, 2017, the Veteran's non-ossifying fibroma of the left ankle did not manifest by ankylosis, malunion of the os calcis or astragalus, astragalectomy or marked limitation of motion.

4.  From March 3, 2017, the Veteran's non-ossifying fibroma of the left ankle manifested by marked limitation of motion, but not by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

5.  Chondromalacia of the left knee is not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of left knee has never been limited to 60 degrees or less, and extension has always been to zero degrees.

6.  Chondromalacia of the right knee is not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of right knee has never been limited to 60 degrees or less, and extension has always been to zero degrees.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2017, the criteria for an evaluation in excess of 10 percent for disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2016).

2.  From March 3, 2017, the criteria for an evaluation in excess of 20 percent for disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2017).

3.  Prior to March 3, 2017, the criteria for an evaluation of 10 percent are not met for a non-ossifying fibroma of the left ankle.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

4.  From March 3, 2017, the criteria for an evaluation of 20 percent, but no greater are met for ossifying fibroma of the left ankle.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

5.  The criteria for evaluation in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

6.  The criteria for evaluation in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2009.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case. The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service records and VA records.  VA has assisted the him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of the disabilities addressed in the present appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Id.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  

The Court of Appeals for Veterans Claims (Court/CAVC) issued the precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 (painful motion) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA examinations dated in March 2017 include such joint testing, in accordance with the holding of Correia, and to the extent there are any indicated deficiencies in this regard in prior VA examinations, those deficiencies are addressed by the most recent examination.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria. According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Low Back

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Shortly after filing his claim, the Veteran was afforded a VA examination of the spine in November 2009.  At that time, he related a history of fatigue, decreased motion, stiffness, weakness, spasms and pain, without radiation into the legs.  Flare-ups occurring weekly were noted, precipitated by walking and relieved by ibuprofen and rest.  There were no incapacitating episodes, and the Veteran was able to walk at least 1/4 mile.  There was no gibbus, kyphosis, listing, lordosis, or scoliosis, although there was lumbar flattening.  There was no spasm, or atrophy, and some guarding was noted bilaterally.  The right side of the lumbar spine was tender, and painful with motion.  Motor and sensory examination were normal.  Flexion was from zero to 80 degrees.  Extension was to 15 degrees.  Left and right lateral flexion were each to 15 degrees.  Right and left lateral rotation were each to 15 degrees, as well.  There was objective evidence of pain, including after repetitive motion with no additional limitation.  There was no history of incapacitating episodes.  The Veteran walked with an antalgic gait related to the right knee.  

In October 2010, the Veteran received another VA examination.  At this time, the Veteran related continued pain and decreased motion in the low back, with no radiation to the lower extremities.  There had been no incapacitating episodes.  The Veteran described fatigue, stiffness and weakness, and acknowledged spasms.  Posture and head position were normal, and there was symmetry in appearance.  There was no abnormal spinal curvature at this time, including lumbar flattening.  Objective examination indicated guarding and pain with motion, as well as left-sided tenderness of the lumbar spine.  There was no muscle spasm, tenderness or guarding severe enough to alter gait or spinal contour.  Flexion was to 90 degrees.  Extension was to 30 degrees.  Left and right lateral rotation were each to 30 degrees.  Left and right lateral flexion were each to 30 degrees.  There was evidence of pain on motion, as well as following repetitive motion with no additional limitation.  Sensory and motor examinations were normal.  In closing, the examiner noted that the Veteran was "exquisitely sensitive to palpation of his spinal column" and that the Veteran's "gait and posture improved when [he] was no longer under observation."  Lumbar spine strain was assessed, with the examiner noting an "[u]nremarkable examination of the lumbar spine.  The Veteran walked with an antalgic gait related to the right knee.  

On March 3, 2017, the Veteran was last afforded a VA examination.  Flexion was to 45 degrees.  Extension was to 10 degrees.  Right and left lateral flexion were each to 10 degrees.  Right and left lateral rotation were each to 20 degrees.  Pain was noted on testing and in weight-bearing, and resulted in the noted limitation of motion.  Repetitive use did not result in additional limitation of motion.  Passive range of motion testing was not possible because the spine is a weight-bearing joint.  There was localized tenderness to palpation, bilaterally, of the paraspinous muscles.  There was no ankylosis.  Mild right radiculopathy was assessed.  There was no history of incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not require any assistive devices.

Prior to March 3, 2017, an award in excess of 10 percent is not warranted.  Prior to this date, flexion of the lumbar spine was well in excess of 60 degrees as shown by VA examinations dated in November 2009 and October 2010.  Combined range of motion of the lumbar spine was also well in excess of 120 degrees.  The Board acknowledges that lumbar flattening was indicated on examination in November 2009.  However, there was no gibbus, lordosis, kyphosis or scoliosis shown, and subsequent VA examination showed no flattening or other deformity.  In any event, there was no muscle spasm or abnormal gait shown on objective examinations that resulted from the low back disability such that a 20 percent evaluation would be warranted.  No ankylosis was shown.  Accordingly, prior to March 3, 2017, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra.

From March 3 2017, an evaluation in excess of 20 percent is not warranted. Ankylosis of the lumbar spine has never been assessed, and flexion of the lumbar spine to 30 degrees or less has not shown.  VA examination in March 2017 reflected loss of flexion to 45 degrees.  Thus, an evaluation in excess of 20 percent are not warranted from March 3, 2017.  Fenderson, supra.

IVDS has never been assessed.  Accordingly, the criteria for evaluation based on incapacitating episodes are not for application in this case.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).

Left Ankle

The RO has evaluated the Veteran's non-ossifying fibroma of the left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.

The Board notes that normal range of motion for the ankle on dorsiflexion is from 0 to 20 degrees and from 0 to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II. Other diagnostic codes for disabilities of the ankle follow.

Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5270.  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2016).

The terms "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

At VA examination in November 2009, the Veteran related constant pain in the ankle, noting that he had to "baby" it.  The Veteran also acknowledged weakness, as well as flare-ups precipitated by walking, and alleviated by rest.  Examination of the left ankle showed tenderness and guarding of movement.  Considering objective evidence of pain, dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees on the left.  The right ankle was also tested, with dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  There was no additional loss of motion following repetitive use.  There was no ankylosis.  

At VA examination in October 2010, the Veteran related a continued history of pain in the left ankle and that he had to favor it.  He did not use any assistive device, such as high-topped boots or a brace, but stated that he had to be careful because "it could just snap."  The Veteran acknowledged stiffness and weakness, as well as flare-ups with weight-bearing activities.  He was able to stand for 15 to 30 minutes, and could walk 1/4 to 1 mile.  Left dorsiflexion was to 15 degrees, with pain.  Left plantar flexion was to 30 degrees, with pain.  Right dorsiflexion was to 20 degrees and right plantar flexion was to 40 degrees.  There were no additional limitations following repetitive use.  There was no ankylosis.  The examiner noted that when the Veteran presented for examination his gait was "pronouncedly antalgic and affected," and that "[w]hen observed walking to radiology after extensive ROM activities during exam [the] Veteran was observed with very faint antalgic gait" and unaware that the examiner was observing his gait.  In terms of other significant physical findings, the examiner remarked "[e]xaggerated dramatic response to palpation of joints throughout exam" and [o]bserved markedly antalgic gait with dramatic improvement in level of antalgic gait when Veteran was walking thinking he was no longer under observation."

The Veteran was examined again in March 2017.  At that time, he reported continued pain in the left ankle, and that this ankle was easily twisted.  He stated that boots helped with stability.  He related flare-ups with sprains and cold weather, with increased pain.  Dorsiflexion of the left ankle was to 10 degrees, and plantar flexion was to 30 degrees, with pain noted on examination.  Dorsiflexion of the right ankle was to 20 degrees, and plantar flexion was to 45 degrees.  Flare-ups were noted, but not quantified in terms of additional limitation.  The Veteran was not experiencing a flare-up at that time, and related no additional information about the flare-ups other than increased pain.  There was no ankylosis.  Instability or dislocation was suspected.  However, anterior drawer test and talar tilt test showed no laxity compared to the right, undamaged, side, and instability was not assessed or objectively shown.  Passive range of motion was the same on the left, and normal on the right.

Initially, the Board notes that several diagnostic codes relating to the ankle are inapplicable, including ankylosis of the ankle, ankylosis of the subastralgar or tarsal joint, malunion of the os calcis or astragalus or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5254.  No competent evidence indicates ankylosis, and notwithstanding any limitation of range of motion, the Veteran has retained range of motion in his left ankle throughout the entire applicable period.  There is no history of malunion of the os calcis or astragalus, or astragalectomy. The assignment of a particular diagnostic code is "completely dependent" on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Here, the Board concludes that a 20 percent evaluation is warranted from March 3, 2017, the date of a VA examination, which the Board finds indicates marked limitation of motion of the ankle.  That VA examination discloses limitation of dorsiflexion to 10 degrees, and limitation of plantar flexion with evidence of pain to 30 degrees.  The finding indicated that dorsiflexion was restricted by approximately half of the normal range.  Prior to this date, VA examinations showed plantar flexion to 15 degrees, and dorsiflexion to 30 degrees, or that the overall range of motion was restricted by about 30 percent.  Under these circumstances, the Board finds that, with consideration of pain, the Veteran's left ankle disability manifested by marked limitation as of March 3, 2017.  See Hart, supra.  This is the maximum schedular evaluation provided.

Prior to March 3, 2017, the Board acknowledges the reports of ankle pain and limitation of motion.  However, no evidence factually indicates marked limitation of the joint prior to that day.  As noted prior examinations showed a loss of about 30 percent of the full range of motion.  It is not until March 3, 2017, that a factually ascertainable increase in severity occurred.  Hart, supra.

Knees

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling. Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited  to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

At VA examination in November 2009, the Veteran reported constant pain in his knees.  He reported symptoms of giving way, stiffness and weakness, but denied instability, subluxation or locking.  He described flare-ups of increased pain, alleviated with ibuprofen, rest and heat.  Objective examination showed tenderness, crepitus and guarding of movement, but no instability, in each knee.  Flexion of the left knee was to 120 degrees, and extension was full to zero degrees.  Flexion of the right knee was to 110 degrees, with full extension to zero degrees.  Chondromalacia of each knee was assessed.  

The Veteran was examined again in October 2010.  At this time he related that both knees continued to bother him, but stated that the right knee was worse than the left.  The Veteran continued to report giving way, stiffness, weakness and pain, but denied instability, subluxation and locking.  He described increased pain with walking and cold weather, relieved by rest, heat and NSAIDs.  The examiner noted that the Veteran walked with a pronounced antalgic gait when he presented for the examination, but following the examination had only a faint antalgic gait when feeling he was unobserved.  The examiner noted also that the Veteran's responses to palpation were dramatic, and that during examination the Veteran was able to bring his heels to within 2 inches of his buttock during ROM activity in the supine position.  Objective examination showed crepitus, tenderness and guarding of movement, but no instability.  Left flexion was to 140 degrees, with full extension to zero degrees.  Right flexion was to 130 degrees, with full extension to zero.  There was objective evidence of pain following repetition, but no additional limitation.  

The Veteran was last examined in March 2017.  He then reported continued bilateral knee pain, with pain going up stairs, and increased pain during periods of cold weather.  Flexion of the right knee was to 110 degrees, with extension full to zero degrees, with pain noted as limiting range of motion.  Flexion of the left knee was to 80 degrees, and extension was full to zero degrees.  Passive range of motion was identical.  The examiner identified pain on range of motion, and conducted the examination in weight-bearing position, as well.  The examiner noted a history of lateral instability, however, joint stability testing was normal, bilaterally.  There was no history of any meniscal condition, or surgery.  Instability was not assessed.

Initially, the Board points out that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for higher or separate evaluations.  As outlined above, ankylosis, recurrent subluxation or instability, and dislocated semilunar cartilage have not been demonstrated on objective examination.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  To the extent that the Veteran reports giving way of the knee, the Board finds most probative the findings of the examiners as the examinations were conducted to determine whether, in pertinent part, there is lateral instability or subluxation.  Specialized testing for such was conducted and the examiners determined that there was no instability of the joints.

With respect to Diagnostic Codes 5260 and 5261 the Board does not find that higher evaluations are warranted.  None of the goniometrics outlined above show flexion limited to 30 degrees or less such that 20 percent evaluations would be assigned.  On the left, at worst, flexion has been limited to 80 degrees, and on the right flexion has been limited to a minimum of 110 degrees.  Limitation of extension has never been shown in either knee, and has been full to zero degrees during every VA examination.  Accordingly, entitlement to a 10 percent or higher disability evaluation is not warranted for chondromalacia of either knee.  Hart, supra.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine strain prior to March 3, 2017, and in excess of 20 percent since then is denied.

Prior to March 3, 2017, a disability evaluation in excess 10 percent for non-ossifying fibroma of the left ankle is denied.

From March 3, 2017, a disability evaluation of 20 percent for non-ossifying fibroma of the left ankle is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently rated as 10 percent disabling is denied.

Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently rated as 10 percent disabling is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


